Citation Nr: 0512007	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for depression 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for heart disease 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for residuals of a 
cerebral vascular accident secondary to service-connected 
diabetes mellitus. 

6.  Entitlement to service connection for kidney failure 
secondary to service-connected diabetes mellitus. 

7.  Whether an evaluation higher than 20 percent is warranted 
for diabetes mellitus for the period from January 12, 1993, 
to May 8, 2001. 

8.  Whether an evaluation higher than 40 percent is warranted 
for diabetes mellitus from May 8, 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

By a June 2002 rating action, the RO granted service 
connection for diabetes mellitus and assigned a 40 percent 
disability evaluation, effective from July 9, 2001.  In a 
March 2004 rating action, the RO assigned a 20 percent 
evaluation to the service-connected diabetes mellitus, 
effective from January 12, 1993, and assigned the 40 percent 
evaluation, effective from May 8, 2001.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held an appeal from an original 
award does not raise the question of entitlement to an 
increased rating, but instead is an appeal of an original 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999). Consequently, the Board has characterized the rating 
issues on appeal with respect to the service-connected 
diabetes mellitus as claims for higher evaluations of 
original awards.  Analysis of these issues requires 
consideration of whether a schedular evaluation higher than 
20 percent is warranted from January 12, 1993 to May 8, 2001, 
and whether a schedular evaluation higher than 40 percent is 
warranted from May 8, 2001.

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico.  A copy of the hearing transcript has been associated 
with the claims file.  

(The issues of entitlement to service connection for 
residuals of a cerebral vascular accident, kidney failure and 
heart disease as secondary to the service-connected diabetes 
mellitus and the claims of whether higher initial ratings are 
warranted for service-connected diabetes mellitus will be 
addressed in the remand following the decision below.)


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability.

2.  The veteran's hypertension and depression are 
complications of his service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  Hyperlipidemia is not a disability for which service 
connection may be granted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The veteran has hypertension that is proximately due to, 
or the result of, service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, and 5107 (West 2002); 38 C.F.R § 3.310 
(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The veteran has depression that is proximately due to, or 
the result of, service-connected disability.  38 U.S.C. §§ 
1110, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R § 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2004).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

II.  Analysis

The veteran contends that his high cholesterol, hypertension, 
and depression are not the result of direct service 
incurrence but are the result of his service-connected 
diabetes mellitus.

As for the high cholesterol claim, VA and private treatment 
reports, dated from 1972 to June 2004, reflect that the 
veteran has been diagnosed as having hyperlipidemia (see 
March 2003 VA examination report).   Hyperlipidemia is "a 
general term for elevated concentrations of any or all of the 
lipids in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 852 (29th ed. 2000); STEDMAN'S MEDICAL DICTIONARY 
825, 985 (26th ed. 1995) (hyperlipidemia is the presence of 
an abnormally large amount of lipids in the circulating 
blood).  In other words, hyperlipidemia is a laboratory 
finding and is not a disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities; they 
are, therefore, not disabling entities for which compensation 
is payable under VA's rating schedule).  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that hyperlipidemia itself causes any impairment of 
earning capacity.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see 38 U.S.C.A. § 1110 (West 2002).  Nothing in the 
medical evidence reflects that the appellant's hyperlipidemia 
is a disability.

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for 
hyperlipidemia, and the claim must be denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding at 
this time to a final adjudication of the veteran's claim of 
service connection.  The Board finds that no reasonable 
possibility exists that such assistance would aid in the 
establishment of service connection for hyperlipidemia. This 
is so because, as noted above, there is no authority in law 
for the benefit the veteran seeks.  Therefore, adjudication 
of the service connection claim without referral to the RO 
for initial consideration under the new law poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Turning to the veteran's claims of service connection for 
hypertension and depression, the record does not show, nor 
does the veteran contend, that he has hypertension or 
depression that began during his active military service.  In 
support of his contention that he has hypertension and 
depression as secondary to his service-connected diabetes 
mellitus, both his treating physician, D.A., M.D., and a VA 
physician concluded in opinions, dated in December 2002 and 
March 2003, respectively, that he has hypertension and 
depression as complications of his diabetes mellitus.  

With regards to the veteran's depression, the Board notes 
that in March 2003, another VA examiner opined, after a 
review of the claims files and mental status evaluation of 
the veteran, that he was unable to make a clinical judgment 
that the veteran's depression was even at least as likely as 
not secondary to his diabetes mellitus.  The examiner noted 
that although the chronic illness and the veteran's 
perception that it was inflicted upon him because of his 
military service were sources of stress for him, there was 
not enough evidence to attribute the appellant's depression 
to the diabetes mellitus.  The Board finds, however, that 
this statement is not sufficient to refute the other 
opinions.  

It is difficult to say exactly which of the examiners who 
provided opinions is correct.  Nevertheless, with resolution 
of doubt on this point in favor of the veteran, the Board 
finds that the evidence provided by the two examiners who 
gave favorable opinions has not been refuted.  Thus, in light 
of the absence of other evidence of record to contradict the 
aforementioned private and VA medical opinions, the Board 
finds that service connection for these disabilities as 
secondary to service-connected diabetes mellitus is 
warranted.


ORDER

Entitlement to service connection for hyperlipidemia is 
denied. 

Entitlement to service connection for hypertension is 
granted. 

Entitlement to service connection for depression is granted. 


REMAND

Kidney failure and residuals of a cerebral vascular accident

The veteran contends, in essence, that he has kidney failure 
and residuals of a cerebral vascular accident as secondary to 
his service-connected diabetes mellitus.  In support of his 
assertion, private and VA physicians have opined that the 
veteran has kidney problems/failure and that he suffered a 
stroke in 2000 as complications from his diabetes mellitus 
(see private opinion of D. A., M.D., dated in December 2002, 
and March 2003 and March 2004 VA opinions).  Unfortunately, 
exactly what current kidney problems/failure and residuals 
from the September 2000 cerebral vascular accident were not 
specified by either examiner.  In light of the ambiguity of 
these opinions regarding current disability, the Board 
believes that the veteran should be afforded VA examinations 
to determine the exact nature of any current kidney 
problem(s) and residuals of a September 2000 cerebral 
vascular accident prior to final appellate review of the 
claims for service connection.  

Cardiovascular disability

The veteran maintains that he has a cardiovascular disability 
as a result of his service-connected diabetes mellitus.  
During a September 2004 hearing, he testified that he had 
undergone examinations at the VA Medical Center (VAMC) in 
Albuquerque, New Mexico in May and June 2004, one of which 
was for his cardiovascular disability. (Transcript (T) at 
page (pg. 6).  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
files, a remand is necessary.  Id.  

Diabetes Mellitus

The veteran contends that his diabetes mellitus is more 
severely disabling than the current 40 percent evaluation 
reflects as a result of symptoms such as being insulin 
dependent, numbness in his hands and difficulty grasping 
objects.  The veteran testified in September 2004 that a 
September 2003 nerve study on his feet revealed numbness and 
loss of sensation.  (T. at pg. 5).  In support of this 
assertion, a June 2004 VA outpatient report reflects that the 
veteran had decreased monofilament sensation at his toes, 
bilaterally.  Although the veteran failed to report for VA 
examinations for his diabetes mellitus in April and December 
2003, the Board believes that it would be helpful to schedule 
another examination given his testimony in September 2004.  
Thus, on remand, the RO should schedule the veteran for a VA 
examination to determine the current severity of the service-
connected diabetes mellitus.  



In addition, the veteran also testified in September 2004, 
that he has continued to seek treatment for his diabetes from 
the VAMC in Albuquerque, New Mexico. (T. at pg. 3).  As noted 
above, VA adjudicators are charged with constructive notice 
of documents generated by VA whether in the claims file or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this 
regard, the Board notes that, because of the need to ensure 
that all potentially relevant VA records are made a part of 
the claims file, a remand is necessary.  Id.

(The issue of whether an evaluation higher than 20 percent is 
warranted for diabetes mellitus for the period from January 
12, 1993 to May 8, 2001 is deferred pending completion of the 
evidentiary development requested in the remand below.  In 
this regard, the Board notes that in evaluating the veteran's 
service-connected diabetes mellitus pursuant to 38 U.S.C.A. 
§  4.120, Diagnostic Code 7913 (2004), complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Consequently, given the award of service 
connection in the decision above for hypertension and 
depression, the Board finds that the RO should consider these 
complications of diabetes in its own rating(s) before the 
Board takes further action.)

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating the issues of entitlement to service 
connection for residuals of a cerebral vascular accident, 
kidney failure and cardiovascular disability as secondary to 
the service-connected diabetes mellitus and the claims of 
whether higher initial ratings are warranted for service-
connected diabetes mellitus for the periods from January 12, 
1993, to May 8, 2001 and from May 8, 2001, the RO should 
ensure that all notification and development actions required 
by the VCAA are met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any kidney failure, residuals of a 
cerebral vascular accident or 
cardiovascular disability since service 
discharge in February 1975 and diabetes 
mellitus since June 2004, to specifically 
include any treatment reports dated since 
May 2004 from the VAMC in Albuquerque, 
New Mexico.  The RO is also requested to 
associate with the claims files VA 
examination reports of the veteran 
prepared in May and June 2004 at the VAMC 
in Albuquerque, New Mexico.  

All attempts to secure the aforementioned 
evidence must be documented in the claims 
files by the RO.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO must 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.   
The veteran should be given an 
opportunity to obtain them.  The veteran 
should be specifically asked to submit 
all pertinent evidence in his possession.

2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, he must be 
afforded an examination by the 
appropriate specialists to ascertain the 
nature and etiology of any currently 
present kidney failure, residuals of a 
cerebral vascular accident and 
cardiovascular disorder.  The claims 


folders and a copy of this remand must be 
made available to the examiners for 
review in conjunction with the 
examinations.  The examiners are 
specifically requested to review the 
December 2002 report, submitted by D.A., 
M.D., and the opinions of VA examiners in 
March 2003 and March 2004.  All necessary 
special studies or tests are to be 
accomplished.  

Each kidney disorder and residual of a 
cerebral vascular accident should be 
specifically identified.  For each such 
disorder diagnosed, and for heart 
disease, the examiners should state the 
medical probabilities that each has been 
caused or made worse by the veteran's 
service-connected diabetes mellitus.  The 
extent of any worsening caused by the 
diabetes mellitus should be set forth in 
detail.  The rationale for all opinions 
expressed should be explained.  

3.  The veteran should also be scheduled 
for an examination to determine the 
degree of impairment caused by diabetes.  
The examiner must review the claims 
files, and comment specifically upon 
whether the veteran's service-connected 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities.  The examiner must also 
report episodes of ketoacidosis or 
hypoglycemic reactions and if such 
episodes require hospitalizations, and if 
so, how many per year.  The examiner must 
also report whether such episodes require 
visits to a diabetic care provider, and 
if so, how many times per month.  The 
examiner must also comment upon 
complications due to the veteran's 
service-connected diabetes mellitus and 
the disabling effects of each.  The 
examiner should also comment upon the 
presence of progressive loss of weight 
and strength.  

4.  In the event that the veteran does 
not report for any examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal, to include evaluation of any 
complications caused or aggravated by the 
veteran's service-connected diabetes 
mellitus as required under 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2004).  If 
any of the benefits sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  If the veteran has not 
reported to any examination, the 
supplemental statement of the case should 
include the provisions of 38 C.F.R. 
§ 3.655 and an explanation of the 
regulation's application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


